                 Case 2:19-cr-00063-JCC Document 36 Filed 06/17/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0063-JCC
10                             Plaintiff,                     ORDER
11          v.

12   BRANDAN L. WILKINS,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s motion to continue the trial date
16   and to set a status conference (Dkt. No. 35).
17          On March 17, 2020, Chief Judge Ricardo S. Martinez issued General Order 02-20 to
18   address the impact of COVID-19 on the Western District of Washington’s operations. The order
19   continued all criminal trial dates scheduled to occur before June 1, 2020. W.D. Wash., General
20   Order 02-20 § 2 (Mar. 17, 2020). The order further found that:
21          With regard to criminal matters, due to the Court’s reduced ability to obtain an
            adequate spectrum of jurors and the effect of the above public health
22          recommendations on the availability of witnesses, counsel and Court staff to be
            present in the courtroom, the time period of the continuances implemented by this
23
            General Order will be excluded under the Speedy Trial Act, as the Court
24          specifically finds that the ends of justice served by ordering the continuances
            outweigh the best interests of the public and any defendant’s right to a speedy trial,
25          pursuant to 18 U.S.C. § 3161(h)(7)(A). For the same reasons, the Court finds under
            18 U.S.C. § 3060(C) extraordinary circumstances exist, and justice requires delay
26          of all criminal preliminary hearings during the time period of the continuances

     ORDER
     CR19-0063-JCC
     PAGE - 1
               Case 2:19-cr-00063-JCC Document 36 Filed 06/17/20 Page 2 of 2



            implemented by this order.
 1
     Id. at § 4; see W.D. Wash., General Order 08-20 (May 13, 2020) (continuing all criminal trial
 2
     scheduled to occur before August 1, 2020).
 3
            Having thoroughly considered the Government’s motion and the Court’s general orders,
 4
     the Court hereby FINDS as follows:
 5
        1. For the reasons set forth in the Government’s motion and General Orders 02-20 and 8-20,
 6
            the ends of justice served by granting a continuance outweigh the best interests of the
 7
            public and Defendant in a speedy trial, 18 U.S.C. § 3161(h)(7)(A); and
 8
        2. Failure to grant a continuance would likely make trial impossible, result in a miscarriage
 9
            of justice, and deny counsel for Defendant and the Government the reasonable time
10
            necessary for effective preparation, taking into account the exercise of due diligence, 18
11
            U.S.C. § 3161(h)(7)(B)(i), (B)(iv).
12
            For the foregoing reasons, the Court GRANTS the Government’s motion (Dkt. No. 35).
13
     The Court VACATES the current trial date of July 20, 2020 and ORDERS the parties to attend a
14
     status conference on August 11, 2020, at 9:00 a.m., at which the parties must propose a new trial
15
     date. The Court further ORDERS that the time between the date of this order and the status
16
     conference is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C. §§
17
     3161(h)(7)(A), 3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv).
18
            DATED this 17th day of June 2020.
19

20

21

22
                                                          A
                                                          John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     CR19-0063-JCC
     PAGE - 2
